Matter of Gill v Mercy Coll. (2016 NY Slip Op 02581)





Matter of Gill v Mercy Coll.


2016 NY Slip Op 02581


Decided on April 5, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 5, 2016

Tom, J.P., Friedman, Richter, Gische, Gesmer, JJ.


730 400856/14

[*1]In re Patricia Gill, Petitioner-Appellant,
vMercy College, et al., Respondents-Respondents.


Patricia Gill, appellant pro se.
Locke Lord LLP, New York (Kara M. Cormier of counsel), for Mercy College, Evan Imber-Black, Michael Sperling, Lois Wims, Kimberly Cline, Shelly Akin and Deirdre Whitmab, respondents.
Zachary W. Carter, Corporation Counsel, New York (Dona B. Morris of counsel), for the City of New York Commission on Human Rights, respondent.

Judgment, Supreme Court, New York County (Alexander W. Hunter, Jr., J.), entered February 24, 2015, denying the petition to reverse a determination of respondent City of New York Commission on Human Rights (NYCHR), dated March 27, 2014, which dismissed petitioner's complaint against respondent Mercy College and several of its administrators and employees, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
As the article 78 court found, petitioner failed to exhaust her administrative remedies (see CPLR 7801[1]; Watergate II Apts. v Buffalo Sewer Auth., 46 NY2d 52, 57 [1978]). NYCHR's Determination and Order after Investigation is a non-final order; petitioner's failure to apply to the Chairperson for review of the dismissal of her complaint within 30 days of service of notice thereof (Administrative Code of City of NY § 8-113[f]) bars her from litigating the dismissal in a court of law (Watergate II Apts. v Buffalo Sewer Auth., 46 NY2d at 57; Koch v New York State Div. of Human Rights, 84 AD2d 520 [1st Dept 1981], affd 55 NY2d 864 [1982]). Moreover, judicial review would in any event be time-barred, because this proceeding was brought more than 30 days after service of the determination (see Administrative Code § 8-123[h]). Petitioner's ignorance of the statute of limitations does not excuse her untimeliness (see generally Harris v City of New York, 297 AD2d 473 [1st Dept 2002], lv denied 99 NY2d 503 [2002]; see Matter of Okoumou v Community Agency for Senior Citizens, Inc., 17 Misc 3d 827, 833 [Sup Ct, Richmond County 2007]).
We have considered petitioner's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 5, 2016
CLERK